 Case 20-10324        Doc 166      Filed 06/26/20 Entered 06/26/20 15:51:17           Desc Main
                                    Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN
                              DISTRICT OF MASSACHUSETTS

_________________________________
                              )
In Re:                        )
                              )
Barry Wisner Chapin,          )                              Chapter 7
                              )                              Case No. 20-10324-JEB
                     Debtor   )
______________________________)

                   RESPONSE TO MOTION FOR SALE OF PROPERTY
                     FREE AND CLEAR OF LIENS UNDER § 363(f)


       Now comes the Carlton Gardens Condominium Trust (the “Trust”), a secured statutory

lien creditor in the above-captioned proceeding, in response to the Motion for Sale of Property

filed by Trustee Harold B. Murphy, and states as follows:

       1. The Trust is the holder of a lien on the unit pursuant to M.G.L. c. 183A, s. 6 and

           M.G.L. c. 254, s. 5 and 5A.

       2. As a secured lienholder, the Trust is entitled to such portion of the proceeds as would

           pay its lien in full.

       3. A portion of the Trust’s lien—the priority portion—is ahead of the lien held by

           Freedom Financial Corporation, the first mortgagee.

       4. A payoff of the amount due and owing to the Trust can be furnished on demand.

       5. The Trust is aware of the Chapter 7 Trustee’s desire to marshal the assets of the

           Debtor and, in particular, to resolve issues concerning the claims of the Internal

           Revenue Service and Massachusetts Department of Revenue having duplicative liens

           on multiple properties owned by the Debtor.




                                                 1
 Case 20-10324         Doc 166   Filed 06/26/20 Entered 06/26/20 15:51:17           Desc Main
                                  Document     Page 2 of 5



       6. Once the claims are appropriately determined, the Trust is entitled to proceeds of the

          sale.


      WHEREFORE, the Trust does not object to sale of the subject property, but states its
demand for proceeds of the sale to satisfy lien.

                                            Respectfully submitted,
                                            CARLTON GARDENS
                                            CONDOMINIUM TRUST

                                            By its attorneys,

Dated: June 26, 2020
                                            /s/ Dean T. Lennon
                                            Dean T. Lennon
                                            Marcus, Errico, Emmer & Brooks, P.C.
                                            45 Braintree Hill Park, Suite 107
                                            Braintree, Massachusetts 02184
                                            Telephone: (781) 843-5000
                                            BBO #668031




                                               2
 Case 20-10324        Doc 166     Filed 06/26/20 Entered 06/26/20 15:51:17             Desc Main
                                   Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN
                             DISTRICT OF MASSACHUSETTS

_________________________________
                              )
In Re:                        )
                              )
Barry Wisner Chapin,          )                               Chapter 7
                              )                               Case No. 20-10324-JEB
                     Debtor   )
______________________________)


                                 CERTIFICATE OF SERVICE


       I, Dean T. Lennon, hereby certify on this 26th day of June, 2020, a true and correct copy

of the foregoing RESPONSE OF THE CARLTON GARDENS CONDOMINIUM TRUST TO

MOTION FOR SALE OF PROPERTY, by causing same to be electronically filed with the

Court, and by causing a copy to be mailed first class, postage prepaid, to any of the parties listed

on the attached Service List, not noted as having received electronic service.




                                                      /s/ Dean T. Lennon
                                                      Dean T. Lennon, BBO #668031
                                                      Marcus, Errico, Emmer & Brooks, P.C.
                                                      45 Braintree Hill Park, Suite 107
                                                      Braintree, Massachusetts 02184
                                                      Telephone: (781) 843-5000




                                                 3
 Case 20-10324        Doc 166     Filed 06/26/20 Entered 06/26/20 15:51:17   Desc Main
                                   Document     Page 4 of 5



                                       SERVICE LIST

Barry Wisner Chapin
34 Farfield Apt. 2
Boston, MA 02116
(Debtor)

David G. Baker
236 Huntington Avenue, Ste. 317
Boston, MA 02115
(617) 340-3680
(Debtor counsel)

Harold B. Murphy
Murphy & King, P.C.
One Beacon Street
Boston, MA 02108-3107
(Chapter 7 Trustee)

U.S. Trustee’s Office
J.W. McCormack Post Office & Courthouse
5 Post Office Sq., 10th Fl, Suite 1000
Boston, MA 02109

Freedom Mortgage Corporation
907 Pleasant Valley Avenue
Mount Laurel, NJ 08054
Attn: Stanley Middleman, President

Town of Westborough
Tax Collector
34 W. Main Street
Westborough, MA 01581

Internal Revenue Service Lien
Attn: IRS Advisory Group
7940 Kentucky Drive Stop 2850F
Florence, KY 41042

Massachusetts Department of Revenue Lien
Child Support Enforcement Division
100 Cambridge Street
Boston, MA 02114

David M. Ferris
325 Donald Lynch Blvd., Suite 200
Marlborough, MA 01752




                                              4
Case 20-10324   Doc 166   Filed 06/26/20 Entered 06/26/20 15:51:17   Desc Main
                           Document     Page 5 of 5




                                      5
